Title: From George Washington to Mathew Carey, 21 May 1789
From: Washington, George
To: Carey, Mathew



Sir,
New York May 21st 1789.

However desireous I am to encourage or promote useful publications, it is not in my power to comply with the request made in your letter of the 21st ulto—to select from my papers such documents of interesting circumstances, skirmishes & battles of the Revolution, as would enable you to prosecute the design which you have begun of publishing in the American Museum a series of documents and public papers; for all the papers in my possession relative to the Revolution are packed up in trunks and boxes at Mount Vernon. I am, Sir, Your most Obedt Hble Servt

Go: Washington

